Debtor(s):                 Raven Denise Lee                                                           Case Number:      19-10735

United States Bankruptcy Court for the WESTERN DISTRICT OF LOUISIANA - Shreveport Division

Chapter 13 Plan – Western District of Louisiana

      Check here if this is a modified plan.

      Check here if this is an amended plan.

       List below the sections that have been changed.                                                Reason for Amendment/Modification




Part 1:        Notices

To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                       indicate that the option is appropriate in your circumstances or that it is permissible in your judicial division. Plans that
                       do not comply with local rules and judicial rulings may not be confirmable.

                       In the following notice to creditors, you must check each box that applies.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                       You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                       an attorney, you may wish to consult one.

                       If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                       confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                       Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                       Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                       The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                       plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                       will be ineffective if set out later in the plan.

1.1       The plan sets out Nonstandard Provisions in Part 9.                                               Included                 Not Included
1.2       This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation              Included                 Not Included
          of the Collateral for the claim.
1.3       This Plan avoids a Security Interest or Lien in Section 3.4.                                      Included                 Not Included
1.4       This Plan cures or maintains a loan secured by the Debtor's Principal Residence in                Included                 Not Included
          3.1.
1.5       This Plan provides for the treatment of a Domestic Support Obligation in 4.3 and/or               Included                 Not Included
          4.4.
1.6       This plan includes a claim that was either: (1) incurred within 910 days before the               Included                 Not Included
          petition date and secured by a purchase money security interest in a motor vehicle
          acquired for the personal use of the debtor(s); or (2) incurred within 1 year of the
          petition date and secured by a purchase money security interest in any other thing of
          value in 3.3.

Part 2:        Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments for a total of 60 months to the trustee as follows:

      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
      creditors specified in this plan.

          Original Plans. $405.00 per month for 60 months.

          Modified Plans. $          has been paid in for the first   months; then
      $       per        for             months, and
      $       per        for             months.
      $       per        for             months.


Revised 01/25/2018                                                     Chapter 13 Plan                                                               Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


                 19-10735 - #5 File 05/21/19 Enter 05/21/19 12:05:38 Main Document Pg 1 of 9
Debtor(s):       Raven Denise Lee                                                                  Case Number: 19-10735

        Check one: The applicable commitment period is: 36 months (Below Median Income)
                                                        60 months (Above Median Income)

2.2 Regular payments to the trustee will be made from future income in the following manner:

           Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy
           Court.

     Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely and provide copies
     of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.

     Debtor(s) will pledge income tax refunds as follows:

      All income tax refunds excluding Earned Income Credit, Child Tax Credit, and $1,000.00 per debtor.

2.3 Additional Payments. (In addition to 2.1 above)
    Check one.

                  None. If “none” is checked, the rest of § 2.3 need not be completed or reproduced.

Part 3:        Treatment of Secured Claims

3.1 A. Maintenance of payments and cure of default of Principal Residence under 1322(b)(3), including post-petition default payments, if
     any

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

     B. Maintenance of payments and cure of default other than Principal Residence under 1322(b)(3), including post-petition default
        payments, if any.

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.
                  The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                  required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by
                  the trustee or directly by the debtor, as specified below. Any existing arrearage on a listed claim will be paid in full through
                  disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a
                  proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to
                  the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are
                  controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise
                  ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
                  will no longer be treated by the plan.

      Name of Creditor                  Description of Collateral         Current Installment               Pre-Petition Amount         Current Monthly
                                                                          Payment (including                of Arrearage, if any        Payment Begins
                                                                          escrow)
      Ally Financial                    2019 Kia Soul 5,000                                $474.00           Arrears, if any, will      May, 2019
                                        miles                                                                     be paid by the
                                                                                                                     Co-Debtor.
                                                                          Disbursed by:
                                                                             Trustee
                                                                             Debtor(s)
                                                                             Third party – Name & Relationship to Debtor(s)
                                                                          Co-Debtor, Darreyon Lee
      Independence                      2007 Lincoln Continental                            $344.00      Arrears, if any, will          May, 2019
      Motor Co, LLC                     140,463 miles                                                           be paid by the
                                                                                                                   Co-Debtor.
                                                                          Disbursed by:
                                                                             Trustee
                                                                             Debtor(s)
                                                                             Third party – Name & Relationship to Debtor(s)
                                                                          Co-Debtor, Kemika Harris

Revised 01/25/2018                                                    Chapter 13 Plan                                                                  Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


                 19-10735 - #5 File 05/21/19 Enter 05/21/19 12:05:38 Main Document Pg 2 of 9
Debtor(s):       Raven Denise Lee                                                                    Case Number: 19-10735


                 The trustee shall pay post-petition default payments for mortgage payments in the following amounts and coming due during the
     months itemized.

      Name of Creditor                  Description of Collateral            Current Installment            Specified Months for        Post Petition
                                                                             Payment (including             Default                     total Unpaid
                                                                             escrow)
      -NONE-

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims

     Check one.

                  None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.

     The remainder of this paragraph will be effective only in the applicable box in Part 1 of this plan is checked.

                  The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
                  listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
                  claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof
                  of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the
                  value of the secured claim will be paid in full with interest at the rate stated below. If relief from the automatic stay is ordered as to
                  any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to
                  that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan.

                  The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
                  this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in
                  its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total
                  claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                  The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                  property interest of the debtor(s) or the estate(s) until the earlier of:

                  (a) payment of the underlying debt determined under nonbankruptcy law, or (b) discharge of the underlying debt under 11 U.S.C. §
                  1328, at which time the lien will terminate and be released by the creditor. See Bankruptcy Rule 3015.

      Name of Creditor             Estimated                Collateral Description   Value of         Amount of           Interest      Estimated avg.
                                   Amount of                                         Collateral       Secured Claim       Rate          monthly payment
                                   Creditor's total                                                                                     to creditor
                                   Claim
      Kia Motors                   $21,664.55               2017 Kia Sportage         $13,675.00          $13,675.00       7.5%                      $274.02
      Finance                                               53,000 miles

      Republic                     $3,261.00                Televisions, 2 PS4s        $1,000.00            $1,000.00      7.5%                       $20.02
      Finance                                               with Games,
                                                            Stereo, 2 DVD
                                                            Players, Laptop,
                                                            I-Pad Mini, Tablet

      Tower Loan                   $2,300.00                Televisions, Sound             $400.00            $400.00      7.5%                         $8.02
                                                            Bar, 2 PS4s with
                                                            Games - (Almost
                                                            all Collateral is
                                                            subject to lien of
                                                            Republic)

3.3 Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. §1325(a) - 910 day Car Claim or 365 day Personal Property)

     Check one.

                  None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.


3.4 Lien avoidance

Revised 01/25/2018                                                       Chapter 13 Plan                                                               Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


                 19-10735 - #5 File 05/21/19 Enter 05/21/19 12:05:38 Main Document Pg 3 of 9
Debtor(s):       Raven Denise Lee                                                                     Case Number: 19-10735

     Check one.

                  None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.


3.5 Surrender of Collateral

     Check one.

                  None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.

Part 4:        Treatment of Fees and Priority Claims

4.1 General

     Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
     without post-petition interest.

4.2 Administrative fees

      Counsel elects the standing order “no look” fee                Yes                     No

     Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments.

     The debtor(s) attorney is awarded a fee in the amount of $3,600.00 of which $3,600.00 is due and payable from the bankruptcy estate.
     Included in this amount is a fee in the amount of $ 0.00 for the modification. Fees are limited to the appropriate “No Look” fee amount or the
     allowed amount subject to a formal fee application.

4.3 Priority claims other than attorney’s fees and those treated in § 4.4.

     Check one.

                  None. If "None" is checked, the rest of § 4.3 need not be completed or reproduced.


                  The debtor estimates the total amount of other priority claims to be as follows:.


Domestic Support Obligations prepetition arrears other than those provided for in 4.4 below shall be disbursed by the Trustee:

      Claimant                                            Nature of Claim                                        Amount
      -NONE-

     Ongoing Domestic Support Obligations shall be disbursed by debtor.

     All other unsecured priority claims including tax claims shall be disbursed by the trustee as follows:

      Claimant                                            Nature of Claim                                        Amount
      Simon Fitzgerald, LLC                               Noticing Costs                                                                         $250.00

4.4 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount

     Check one.

                   None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.

Part 5:        Treatment of Non-priority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority unsecured debts to which
     a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and undersecured
     debts on schedule D, are incorporated herein by reference.



Revised 01/25/2018                                                         Chapter 13 Plan                                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


                 19-10735 - #5 File 05/21/19 Enter 05/21/19 12:05:38 Main Document Pg 4 of 9
Debtor(s):       Raven Denise Lee                                                               Case Number: 19-10735

     Based upon the scheduled unsecured and undersecured claims in the amount of $83,115.73, it is anticipated unsecured creditors will be paid
     approximately $0.00, which is approximately 0.00 percent of their respective claims. However, the amount paid on any claim may vary
     depending on the actual filed and allowed claims.

     If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than $0.00. Regardless of the
     options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Other separately classified nonpriority unsecured claims.

     Check one.

                 None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.


Part 6:        Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract

6.1 The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and will be treated
    as specified. All other executory contracts and unexpired leases are rejected.

     Check one.

                None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.
                Assumed items or Direct Pay Unmodified Secured Debts. Current installment payments will be disbursed either by the trustee or
                directly by the debtor, as specified below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the
                trustee.

      Name of Creditor                    Property Description                Current Installment            Amount of           Number of
                                                                              Payment                        Arrearages to       Installments
                                                                                                             be paid, if any     Remaining
      North Pointe                        Residential Lease                                     $430.00              $0.00       5
      Subdivision
                                                                              Disbursed by:
                                                                                 Trustee
                                                                                 Debtor(s)
                                                                                 Third party – Name & Relationship to Debtor(s)


Part 7:        Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.

Part 8:        Other Plan Provisions

8.1 Adequate Protection Payments:

     Debtor(s) shall pay adequate protections payments and/or lease payments as scheduled below to the trustee. If the case is dismissed
     pre-confirmation the trustee shall disburse these adequate protection payments to the creditor, one for each plan payment received
     while the case was pending.

      Creditor                                                                          Adequate Protection Payment
      Kia Motors Finance                                                                $136.75

8.2 Changed Circumstances.

     Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation, employment,
     address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for personal injury, employment,
     worker’s compensation, unemployment compensation, inheritance, life insurance, lottery proceeds, or property settlements. These
     funds shall be treated upon motion by trustee, debtor(s), or any party in interest.

Part 9:        Nonstandard Plan Provisions

          None. If "None" is checked, the rest of Part 9 need not be completed or reproduced.



Revised 01/25/2018                                                   Chapter 13 Plan                                                              Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                 19-10735 - #5 File 05/21/19 Enter 05/21/19 12:05:38 Main Document Pg 5 of 9
Debtor(s):       Raven Denise Lee                                                               Case Number: 19-10735

Part 10:           Signatures

/s/ Kevin R. Molloy                                                         Date:      May 20, 2019
Kevin R. Molloy #17331
Signature of Attorney for Debtor(s)

/s/ Raven Denise Lee                                                        Date:      May 20, 2019
Raven Denise Lee
Debtor
                                                                            Date:
Joint Debtor

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 Plan are identical to those contained in Official Chapter 13 Plan Form for the
Western District of Louisiana, other than any nonstandard provisions included in Part 9.




Revised 01/25/2018                                                   Chapter 13 Plan                                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy


                 19-10735 - #5 File 05/21/19 Enter 05/21/19 12:05:38 Main Document Pg 6 of 9
                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION
                         ***************************

IN RE: Raven Denise Lee                       :                  Case No: 19-10735
                                              :
         Debtors                              :                  Chapter 13

                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 21, 2019, I caused a copy of the foregoing
Chapter 13 Plan to be served on the following registered ECF participants, electronically
through the court’s ECF System at the email address registered with the court:

Office of the U.S. Trustee                        Todd S. Johns, Chapter 13 Trustee

and also to all parties listed on the attached mailing matrix by the United States Postal
Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
through the third-party bankruptcy notice provider, BK Attorney Services, LLC d/b/a
certificateofservice.com, an Approved Bankruptcy Notice Provider authorized by the United
States Courts Administrative Office, pursuant to Fed.Bankr.P. 9001(9) and 2002(g)(4).

Dated: May 21, 2019

                                          By:     /s/ Cheryl Simon
                                                  Cheryl Simon,
                                                  Legal Assistant to Kevin R. Molloy




   19-10735 - #5 File 05/21/19 Enter 05/21/19 12:05:38 Main Document Pg 7 of 9
Label Matrix for local noticing                Ally Financial                     Caddo Parish Sheriff
0536-5                                         200 Renaissance Ctr.               505 Travis St., 7th Floor
Case 19-10735                                  Detroit, MI 48243-1300             Shreveport, LA 71101-3029
Western District of Louisiana
Shreveport
Tue May 21 12:04:19 CDT 2019
Comcast                                        Courtesy Loan                      Credit Management, LP
Attn: Collections                              1700 Old Minden Rd.                POB 118288
4700 North Pointe Parkway                      Bossier City, LA 71111-4831        Carrollton, TX 75011-8288
Alpharetta, GA 30022-2427


Credit One Bank NA                             Cristina Walker                    Darreyon Lee
PO Box 98875                                   Assistant United States Attorney   2636 King Arthur Cir.
Las Vegas, NV 89193-8875                       Western District of Louisiana      Shreveport, LA 71107-4331
                                               300 Fannin Street, Suite 3201
                                               Shreveport, LA 71101-3120

Department of Motor Vechicles                  FSNB, NA                           Fed Loan Service
7701 Independence Blvd.                        511 SW Ave.                        POB 60610
Baton Rouge, LA 70806-6406                     Lawton, OK 73501                   Harrisburg, PA 17106-0610



First Heritage Credit                          Independence Motor Co, LLC         (p)INTERNAL REVENUE SERVICE
6205 Westport Ave., Ste. 100                   531 E. 70th Street                 CENTRALIZED INSOLVENCY OPERATIONS
Shreveport, LA 71129-2327                      Shreveport, LA 71106-3227          PO BOX 7346
                                                                                  PHILADELPHIA PA 19101-7346


Internal Revenue Service                       Todd Johns (Ch 13 Trustee)         Kemika Harris
PO Box 7346                                    Chapter 13 Trustee                 2947 Oak Forest Lane
Philadelphia, PA 19101-7346                    POB 1770                           Shreveport, LA 71107-5802
                                               Shreveport, LA 71166-1770


Kia Motors Finance                             Kia Motors Finance                 Raven Denise Lee
4000 Macarthur Blvd.                           Po Box 20825                       2636 King Arthur Circle
Newport Beach, CA 92660-2558                   Fountain Valley, CA 92728-0825     Shreveport, LA 71107-4331



Louisiana Department of Revenue and Taxation   Kevin R. Molloy                    North Pointe Subdivision
Attn: Bankruptcy Division                      Simon, Fitzgerald, Cooke, et al    2580 Freddie Street
P.O. Box 66658                                 4700 Line Ave., #200               Shreveport, LA 71107
Baton Rouge, LA 70896-6658                     Shreveport, LA 71106-1533


Office of District Counsel                     Office of Legal Affairs            Office of Motor Vehicles
Internal Revenue Service                       Department of Public Safety & Co   9310 Normandie Dr.
POB 30509                                      P.O. Box 66614                     Shreveport, LA 71118-3800
New Orleans, LA 70190-0509                     Baton Rouge, LA 70896-6614


Office of Motor Vehicles                       (p)REPUBLIC FINANCE LLC            State of Louisiana, Department of Labor
Suspensions & Revocations                      282 TOWER RD                       Delinquent Accounts Unit,UI Tech Support
POB 64886                                      PONCHATOULA LA 70454-8318          1001 North 23rd Street, Room 322
Baton Rouge, LA 70896-4886                                                        Baton Rouge, LA 70802-3338

                    19-10735 - #5 File 05/21/19 Enter 05/21/19 12:05:38 Main Document Pg 8 of 9
(p)TOWER LOAN                                        Office of U. S. Trustee                              World Finance
P O BOX 320001                                       300 Fannin St., Suite 3196                           108 Frederick Street
FLOWOOD MS 39232-0001                                Shreveport, LA 71101-3122                            Greenville, SC 29607-2532



World Finance
835 Benton Rd., Ste. 3
Bossier City, LA 71111-3740




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Insolvency Unit                                      Republic Finance                                     Tower Loan
Internal Revenue Service                             3000 North Market St., Ste. 186                      6363 Hearne Avenue
1555 Poydras St.                                     Shreveport, LA 71107                                 Suite 210
Suite 220, Stop 31                                                                                        Shreveport, LA 71108
New Orleans, LA 70112

End of Label Matrix
Mailable recipients     33
Bypassed recipients      0
Total                   33




                      19-10735 - #5 File 05/21/19 Enter 05/21/19 12:05:38 Main Document Pg 9 of 9
